FARMER, J.
This dispute involves a transaction between a shareholder and the company whose shares he held. The critical question was whether the funds represented an investment or a loan. No single document reliably established the one or the other, and there was conflicting testimony from the principal actors. In the circumstances then existing — the height of the “dot com” bubble — the funds could plausibly have represented either one. At the end of a bench trial, the trial judge held that the transaction might have been nominally a loan but repayment depended on the company obtaining the larger financing it needed, which had not occurred by the time of trial and is now unlikely. Substantial competent evidence supports the finding.

Affirmed.

GUNTHER, J., concurs.
MAY, J., dissents with opinion.